DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 27-44,58-87 and 94-111, drawn to a method of performing a well treatment operation with a down hole pump which uses conditioned natural gas from the field to power the pump, classified in E21B 43/40.
II. Claims 45-57 and 88-93, drawn to a method of performing a well treatment operation using a down hole pump powered by a power grid, classified in E21B 4/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together, as the down hole pump is either powered by gas from the field or from a power grid. The power supplied to each system will be in entirely different forms and thus will use distinct (mutually exclusive) equipment to permit the different energy forms. As claim 45 contains essentially 2 limitations, having a well treatment fluid and using a down hole pump that is powered using a power grid, and having a well treatment fluid is shown in most of the cited references on the IDS forms and was shown to be known during the original prosecution it is assumed that applicant believes patentability rests on the use of a power grid to power the down hole pump, and is thus not an obvious variant of using a portion of the derived gas for . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their recognized divergent subject matter.
During a telephone conversation with Lindsay Cutie on 7-28-2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 27-44, 58-87 and 94-111.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 45-57 and 88-93 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  



Application Data Sheet
The application data sheet (ADS) submitted August 9, 2019 states that this application is a reissue of application 12/774,959 and a continuation of application 15/853,076. It fails to state however, that application 15/853,076 is a reissue of application 12/774,959. As the file of the ‘076 application establishes that it is a reissue of the ‘959 application, applicant should submit a corrected application data sheet with the additional information that the ‘076 application is a reissue of the ‘959 application (with all new information underlined). This will preserve the continuity chain for this reissue.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the down hole pump being powered by conditioned natural gas (claim 27), the natural gas engine or generator (claims 28,29), the cleaning or water removal from the natural gas (claim 30), the compression of the natural gas (claim 31) and the liquefying of the natural gas (claim 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require the down hole pump to be powered by natural gas derived from the well. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the ‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

27-34,78-84 and 94-101 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pre-Grant Publication No. 2009/0178387 to Schultz et al. (hereinafter “Schultz”).
Schultz discloses a method of performing a well treatment operation comprising having a well treatment fluid (paragraph 14 states that pump 14 can pump stimulation fluid, treatment fluid, fracturing fluid, proppant or other fluids), using at least one pump to place the well treatment fluid down hole (paragraph 14), conditioning natural gas obtained from a field on which the oilfield operation is being performed to produce conditioned natural gas (paragraph 20 and reference numeral 44 is a conditioner for the natural gas) and, providing power to the pump using at least the conditioned natural gas (paragraphs 4 and 18). 
In regard to claim 28, Shultz uses natural gas to power engine 12. In regard to claim 29, paragraph 13 states that an electrical power generator may be powered by the engine which is fueled with the natural gas. In regard to claim 30, it is noted that paragraph 20 states that liquefied natural gas can be used. LNG inherently had the water removed from the natural gas used to produce it to avoid the formation of ice. In regard to claims 31 and 32, paragraph 20 states that compressed or liquefied natural gas can be used. In regard to claims 33 and 34, paragraph 14 states that fracturing fluid or proppant can be pumped into the well. 
The analysis of claim 27 above is also seen as applicable to claims 78 and 94. In regard to claims 79 and 95, Shultz uses natural gas to power engine 12. In regard to claim 96, paragraph 13 states that an electrical power generator may be powered by the engine which is fueled with the natural gas. In regard to claims 80 and 97, it is noted that paragraph 20 states that liquefied natural gas can be used. LNG inherently had the water removed from the natural gas used to produce it to avoid the formation of ice. In regard to claims 81,82,98 and 99, paragraph 20 states that compressed or liquefied natural gas can be used. In regard to claims 83,84,100 and 101, paragraph 14 states that fracturing fluid or proppant can be pumped into the well.

Claim(s) 27,28 and 31-33 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”).
Coquilleau discloses a method of performing a well treatment operation comprising having a well treatment fluid 114-paragraph 3, using at least one pump 106 to place the well treatment fluid down hole (paragraph 18), conditioning natural gas obtained from a field on which the oilfield operation is being performed to produce conditioned natural gas (in auxiliary system 118) and, providing power to the pump using at least the conditioned natural gas (paragraph 5).
In regard to claim 28,31 and 32 paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used. In regard to claim 33, paragraph 3 states that fracturing fluids can be pumped by the system.  

Claim(s) 58 and 59 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter “Hunt”).
	Hunt discloses a method of performing a well treatment operation comprising providing power to a pump (280) using an on-site generator set (215) powered by natural gas (the off-gas from the well used to power the generator is natural gas, primarily methane, as stated in paragraph 4), with the pump used to place a well treatment fluid down hole. Paragraph 31 states that power generated in gen-set (209) can be used to power pump 280 for extracting oil from an oil producing well, as well as associated circulating pumps and saltwater injection pumps.
	In regard to claim 59, the generator is powered with gas generated from the field on which the oilfield operation is performed.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 27-30, 60-63, 78-80, 87and 94-97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter “Hunt”) in view of US Pre-Grant Publication 2008/0017369 to Sarada (hereinafter “Sarada”).
Hunt discloses a method of performing a well treatment operation comprising having a well treatment fluid, using at least one pump (280) to place the well treatment fluid down hole (paragraph 31 states that power generated can be used to power pump 280 for extracting oil from an oil producing well, as well as associated circulating pumps and saltwater injection pumps), and, providing power to the pump using at least conditioned natural gas (paragraph 31 states that the power produced can be used to power pump 280 “for extracting oil from an oil producing well”). Hunt does not explicitly state that the natural gas from the well bore can be 
In regard to claims 28 and 29, both references use gas from the well to power a generator set to power a pump delivering fluid to a well. In regard to claim 30, phase separator 10 of Sarada removes water from the natural gas derived from well 44. 
In regard to claim 60, Hunt, as discussed above, discloses the use of natural gas derived from a well to power a generator which is used to power a pump at the well site. Sarada teaches generating electricity from gas derived from a well site and includes conditioning the derived gas as it is “generally required to scrub i.e. clean the produced hydrocarbon fluid” (paragraph 30). It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Sarada to modify the on-site power generation and pumping method of Hunt by conditioning the natural gas as “compressors should be supplied with clean gas as they cannot handle liquids and solid particles that may be entrained the inlet gas” (paragraph 55). 
In regard to claim 61, the above citations of Sarada discuss cleaning the gas. In regard to claim 62, paragraph 30 of Sarada states the cleaning includes the removal of water from the gas derived from the well. In regard to claim 63, Sarada uses compressor 26 to compress the natural gas. 

In regard to claims 79 and 87, both references use gas from the well to power a generator set to power a pump delivering fluid to a well. In regard to claim 80, phase separator 10 of Sarada removes water from the natural gas derived from well 44.
In regard to claim 94, Hunt discloses a method of performing a well treatment operation comprising having a well treatment fluid, using at least one pump (280) to place the well treatment fluid down hole (paragraph 31 states that power generated can be used to power pump 280 for extracting oil from an oil producing well, as well as associated circulating pumps and saltwater injection pumps), and, providing power to the pump using at least conditioned 
In regard to claims 95 and 96, both references use gas from the well to power a generator set to power a pump delivering fluid to a well. In regard to claim 97, phase separator 10 of Sarada removes water from the natural gas derived from well 44.


Claims 33-44, 66-77, 83-86 and 100-111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt in view of Sarada as applied to claims 27-30 and 61-63 above, and further in view of US Pre-Grant Publication 2007/0201305 to Heilman et al. (hereinafter “Heilman”).
Hunt, as modified, discloses applicant’s basic inventive concept, a method of performing a well treatment operation using a pump to place well treatment fluid down hole with the pump powered by natural gas derived from the well, substantially as claimed but does not explicitly state that the fluid pumped is fracturing fluid, including proppant. Heilman shows a method of 
 In regard to claim 35, the final sentence in paragraph 4 states that the proppant storage and metering unit and the chemical storage and metering unit can include weight sensors. Paragraph 24 states that each tank is monitored for weight and each proppant storage is connected to blending unit 105. In regard to claim 36, paragraph 25 states that the chemical storage tanks include weight sensors to determine the weight of chemicals used in real time. In regard to claim 37, paragraph 4 states that the proppant is delivered to the blending unit “using substantially gravity.” In regard to claim 38, paragraph 26 describes the pre-blender (201) as containing a pump (a transfer pump) and the fluid in pumped down hole through the pumping grid (111) and pump trucks (703). In regard to claim 39, the final fluid from the blending unit is directed to the pumping grid in paragraph 26, this is seen as using a transfer pump. The pre-blender of paragraph 26 is seen as pre-hydrating a portion of the treatment fluid, as claimed in claim 40. In regard to claim 41, Heilman discloses the use of multiple manifolds (701, 702) to direct the mixed fluid down hole into various wells. In regard to claim 42, paragraphs 24 and 25 describe the continuous monitoring of the weight of the tanks to determine the rate of use in real-time. In regard to claims 43 and 44, Hunt uses an electric pump to pump the fluid down hole with the electricity supplied from an on-site generator.  
In regard to claims 66 and 67, as noted above, the first sentence of paragraph 26 of Heilman states that the fluid pumped can include “a fracturing fluid, complete with proppant and chemical additives or modifiers, by mixing and blending fluids and chemicals at continuous rates 
The above analysis relying on Hunt, Sarada and Heilman for claim 33, is seen to apply to claims 83, as well. In regard to claim 84, paragraph 4 states that the proppant is delivered to the blending unit “using substantially gravity.” In regard to claim 85, paragraph 25 of Heilman states that the chemical storage tanks include weight sensors to determine the weight of chemicals used in real time. In regard to claim 86, paragraph 4 of Heilman states the “proppant storage and metering unit, chemical storage and metering unit, and blending unit can be substantially powered by electricity. 
Similar to claim 83, the above analysis relying on Hunt, Sarada and Heilman for claims 33 and 34, is seen to apply to claims 100 and 101, as well. In regard to claim 102, the final .

Claims 63-65,81,82,98 and 99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt in view of Sarada as applied to claims 27-30 and 61-63 above, and further in view of Coquilleau.
Hunt, as modified, discloses applicant’s basic inventive concept, a method of performing a well treatment operation using a pump to place well treatment fluid down hole with the pump powered by a generator which is powered with natural gas derived from the well, substantially as claimed but does not explicitly state that the natural gas can be compressed or converted to liquefied natural gas. Coquilleau shows a system which uses well gas to power a pump and states that the fuel can be compressed natural gas or liquefied natural gas (paragraphs 5,10 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-44,58-87 and 94-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-45 of U.S. Patent No. RE47,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims and would dominate them if allowed without a terminal disclaimer to avoid the situation in which it is possible to license the current claims to one party and the claims of the ‘695 reissue to a separate party, with the separate party unable to practice the invention without infringing the current claims. Claim 42 of the ‘695 reissue patent claims natural gas obtained from the field on which at least a portion of subterranean operation is performed is used to power a down hole pump which injects treatment fluid into a well. Claim 44 adds the conditioning of the natural gas. These features are the only claimed features of independent claims 27,78 and 94. The claims of the ‘695 reissue add additional features, but these features do not change the fact that the claims cannot be performed without performing the currently pending claims. Claims that depend from 27,78 and 94 claim features that are also claimed in the ‘695 reissue.

s 27-44,58-87 and 94-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,152 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of performing a well treatment operation with electricity generated at the job site by a generator using conditioned field gas and pumping well treatment fluid down-hole with a pump powered by the on-site generated electricity. The reference application has additional features (such as the storage unit), but the current claims in the ‘152 application cannot be performed without performing the current claims in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-44,58-87 and 94-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28,43,57-70,80-93 and 104-106 of copending Application No. 16/537,070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of performing a well treatment operation with conditioned natural gas obtained from the field used to power a pump that delivers well treatment fluid down hole. The reference application has additional features (such as more specifics of the storing and blending), but the current claims in the ‘070 application cannot be performed without performing the current claims in this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-44,58-87 and 94-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 27-46 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of performing a well treatment operation with electricity generated at the job site by a generator using field gas and pumping well treatment fluid down-hole with a pump powered by the on-site generated electricity. The reference application has additional features (such as the storage unit), but the current claims in the ‘152 application cannot be performed without performing the current claims in this application. Claim 27 of the reference application does not claim that the natural gas is conditioned, but the conditioned natural gas of the current claims is nonetheless natural gas derived from the field that is used to power the down hole pump. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WILLIAM C DOERRLER/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                            
Conferees: /JAK/ /E.D.L/                                        SPRS, Art Unit 3993